Citation Nr: 1515203	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  04-39 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include an anxiety disorder and a depressive disorder. 
 
2.  Entitlement to a total disability rating based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Esq. 


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1976 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to service connection for an acquired psychiatric disorder and denied entitlement to a total disability rating based on individual unemployability (TDIU rating).  During the pendency of this appeal, the case was transferred to the RO in Nashville, Tennessee as noted on the first page of this decision.

In August 2007, the Board remanded this matter for additional evidentiary development.  Upon the appeal's return in April 2010, the Board issued a decision which denied entitlement to service connection for an acquired psychiatric disorder; and remanded the issue of entitlement to a TDIU rating for additional development. 

The Veteran appealed the denial of service connection to the United States Court of Appeals for Veterans Claims (Court).  In March 2012, the Court issued a memorandum decision that set aside the Board's April 2010 decision and remanded the case to the Board for additional consideration.

To oblige the Court's directives, the Board remanded the appeal in July 2012 for further development to include new VA examinations to determine the etiology of the Veteran's mental disorder(s) and obtain additional records and examination regarding the Veteran's claims of unemployability.  In September 2014, the development was completed and the case returned to the Board for adjudication.  

During the pendency of the appeal, the Veteran's representative submitted additional documentation for the Board's review including a vocational rehabilitation opinion, which is relevant to the TDIU claim.  Although no waiver was submitted with this documentation, since this decision is a full grant of TDIU, there is no prejudice to the Veteran by moving forward with the adjudication of this claim. 

FINDINGS OF FACT

1.  The Veteran has been diagnosed with a psychiatric disorder other than PTSD,  an anxiety disorder and depressive disorder.

2.  The diagnosed acquired psychiatric disorders are not etiologically related to the Veteran's active service. 

3.  The competent and probative medical evidence demonstrates that the effect of the Veteran's service-connected bilateral knee disabilities, when evaluated in association with the Veteran's educational attainment and occupational experience, preclude all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder have not been met. 38 U.S.C.A. §§1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Establishing service connection for PTSD requires a slightly different set of criteria from the general standard. There must be (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) supporting evidence that the claimed in-service stressor occurred (although several presumptions exist which serve to ease this evidentiary burden in some cases). 38 C.F.R. § 3.304(f). The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). 38 C.F.R. § 4.125(a).

The Veteran asserts that he has PTSD.  However, the record does not support such a diagnosis.  The most recent VA psychological examination from May 2013 demonstrates that the Veteran failed to meet all of the DSM-IV criteria to satisfy a PTSD diagnosis.  

Although the Veteran does not have a PTSD diagnosis, he has been diagnosed with other psychological conditions including an anxiety disorder and a depressive disorder, as indicated in the May 2013 VA examination report and in the Veteran's VA treatment records.  

The service treatment records are devoid of complaints, findings, or diagnosis of a psychiatric disorder prior to or upon his October 1979 discharge.   Despite the lack of evidence of a psychiatric disability during service, the Veteran asserts that he developed a psychiatric condition as a result of two in-service events.  The first event occurred in July 1977 when the Veteran witnessed the death of a friend during a motorcycle accident.  The second event occurred in 1978 when the Veteran witnessed a tank explosion at Fort Hood resulting in the deaths of two men with whom he shared barracks.  

Not only are these incidents not verified by the service treatment records or by any official records, the Board also finds the Veteran's statements regarding these incidents not entirely credible, for reasons discussed below.  

But first, turning to the dispositive issue of nexus, the Veteran argues that the May 2013 VA examination report supports service connection.  The examiner opined "that the [Veteran's] re-experiencing symptoms are sufficient to warrant a diagnosis of Anxiety Disorder NOS, and that this diagnosis therefore is at least as likely as not related to the military stressors named by the Veteran."  However, the examiner prefaced this opinion with a statement that the symptoms reported by the Veteran could also be attributable to the Veteran's life losses associated with chronic polysubstance abuse.  The examiner was unable to differentiate the cause of these symptoms without resort to mere speculation.   

A diagnosis or opinion by a health care professional is not conclusive and is not entitled to absolute deference.  Although the Board cannot make its own independent medical determinations, it may favor one medical opinion over another if there are plausible reasons based on medical evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. Derwinksi, 1 Vet. Appl. 171 (1991)).

Here, the Board is faced with an opinion based admittedly in speculation juxtaposed against over 20 years of post-service treatment records associating the Veteran's psychiatric disorders to the Veteran's significant history of drug and alcohol abuse, as well as legal and financial troubles discussed at length in the April 2010 Board decision.   For example, early in the Veteran's treatment history in August 1996, the Veteran complained of suicidal ideation.  The Veteran did not associate these symptoms with any event in service, but to legal issues he had as a result of failing to pay a $200 television bill.  Additional complaints of depressive symptoms appeared in June 1997 after being injured on the job.  After the injury, the Veteran was terminated from his position.  After the termination, the Veteran reported increased drinking secondary to his injury and being turned down for Social Security benefits.  He at no point mentioned any in-service event as the cause of his depressed mood.   In March 2003, the Veteran reported suicidal ideation at the VA Medical Center and he again cited reasons other than service for the cause of his mental state.  He told the examiner that he had an upcoming court date for possession and his mother had a brain tumor.  

This is only a sampling of the many encounters that the Veteran has had with VA mental health professionals spanning the period from 1995 to the present, with each treating specialist actively linking the Veteran's psychiatric issues to a host of issues wholly unrelated to service.  But also highly probative is the fact that the first assertions relating the in-service stressors to the Veteran's psychiatric condition appears more than 20 years after separation when the Veteran first filed for service connection benefits, and not any time prior.  Prior to his claim, not only did he never report any military stressors or incidents, he also did not report any history of psychiatric problems dating back to service.  Rather, he, himself, linked his symptoms to various non-service events.  These histories he provided to medical professionals for the purpose of seeking treatment highly outweigh the statements he makes now in connection with a compensation claim. 

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disorder other than PTSD. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


II.  TDIU 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation. 38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The inability to secure a substantially gainful occupation is determined in a two-part analysis.   

Generally, the Veteran must first meet a schedular requirement.  If the veteran has only one service-connected disability, it must be rated at 60 percent or more; if he has two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 
38 C.F.R. § 4.16(a).  

If the schedular requirement is met, a grant is dependent on the second part of the analysis - "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In analyzing the severity of these disabilities, VA may consider a veteran's level of education, special training, and previous work experience, but may not consider a veteran's advancing age and nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356 (1991).   Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau.  38 C.F.R. § 4.16(a).  Marginal work is not considered substantially gainful employment. 

In reaching a decision, it is necessary that the record reflect some factor which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

A.  Schedular Requirement

At the time of the Veteran's original claim dated August 7, 2002, the Veteran had a combined rating of 30 percent for his facial skin condition (pseudofolliculitis barbae).  However, with the grant of service connection for multiple bilateral knee disabilities, the Veteran has a combined rating of 80 percent from July 25, 2002 to July 27, 2009 and from October 1, 2009 to present.  From January 28, 2009 to September 31, 2009, the Veteran was granted a temporary total rating due to convalescence.  Since the award of a TDIU would be redundant during that period, the Board evaluated whether a TDIU is warranted from two different periods:  From July 25, 2002 to July 27, 2009 and since October 1, 2009.  

The Board finds TDIU for both periods as a result of service-connected knee disabilities.

B.  Education and Work Experience

The Veteran has a high school diploma, with nearly two years post-diploma college coursework.  The Veteran has a scattered work history in a variety fields including as a heavy machine operator, a retail store manager, a furniture assembler.  The Veteran has not had employment since 1995.  

C.  Effect of Service-Connected Impairments on Employability

The Veteran has multiple service connected impairments affecting his knees bilaterally including Osgood-Schlatter' s Disease, severe osteoarthritis, and patella-femoral disease. The combined impact of these conditions have caused the Veteran's chronic pain, swelling, limited range of motion, which is well documented throughout the Veteran's extensive 30-plus years of treating history.  The bulk of the record discusses the limitations caused by the Veteran's knee disabilities. Only a handful of records actually discuss the impact of these disabilities on employability. 

One of the documents discussing employability is a May 2013 VA general examination report.  The examiner opined that based solely on the Veteran's service connected bilateral knee conditions with limited extension, that the Veteran cannot secure and maintain substantially gainful employment in physical occupations due to bilateral knee pain, reduced range of motion of both knees, instability of station, incoordination, weakness, antalgic gait, requirement for use of can for ambulation.  As such, these limitations prevent the Veteran from working for more than a half a mile, standing for more than 30 minutes, climbing more than two flights of stairs repetitively, lifting and carrying more than 20 pounds repetitively, and jogging, running, kneeling, crawling, and bending from the knees.   However, the examiner opined that the Veteran could engage in work at the sedentary exertional level in light of these limitations.  

In January 2015, the Veteran provided a vocational report from W. T. S., a vocational expert.  In the expert's review of the May 2013 examination, the examiner found that the Veteran could not perform even sedentary work due to the basic level of movement required for such positions.  When sitting, the Veteran needs to have his leg extended out farther than one usually does when sitting.  The examiner noted that it would be "doubtful" that this limitation would be accommodated in the work place.  Ultimately, the examiner opined that the Veteran is permanently and totally occupationally disabled and there are no jobs within the local or national economies that the Veteran could perform. 

The Veteran has had these knee disabilities during both periods of disability considered at varying levels, but at all times caused significant impairment on the Veteran's ability work, especially considering extended periods of convalescence.  With the Veteran being unable to perform work at even the sedentary level, there are no jobs that the Veteran could reasonable perform in light of his service-connected knee disabilities.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the grant of a TDIU is appropriate for all periods under appeal considering the Veteran's continued complaints and worsening limitations as a result of the knee disabilities.   


III. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006).  With respect to the Veteran's TDIU claim, as a full grant of the benefit on appeal, the Board finds any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA moot.  

With regard to the service connection claim on appeal, the duty to notify was satisfied by January 2005 and September 2007 letters to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. The evidence of record includes service treatment records, post-service treatment records, and several VA examinations. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds the examinations were adequate because the examiners reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007). Accordingly, VA's duty to provide a VA examination is satisfied. 

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim. Smith v. Gober, 14 Vet. App. 227 (2000); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for an acquired psychiatric disorder is denied.
 
A TDIU is granted subject to the laws governing the grant of monetary benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


